DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 04/21/2022.
Claims 1–20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 15 recite a computer-implemented method, system, and computer program product for data instance processing. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8, & 15 recite, at least in part, a computer-implemented method for data instance processing, the method comprising: A computer-implemented method for two-stage data instance processing, the method comprising: obtaining, by one or more processors, a set of data instances collected from a plurality of organizations over a network, wherein each of the data instances includes at least one record formed in an organization that stores values of a plurality of attributes of the data instance; dividing, in stage one, by one or more processors, the set of data instances into groups, wherein data instances with conflicting values for the same attribute are divided into different groups; and subdividing, in stage two, by one or more processors, data instances in each of the groups into clusters, the subdividing comprising constructing, by one or more processors, for each of the data instances in each of the groups, a feature vector based on the at least one record of the data instance for further processing, with the values of the plurality of attributes being transformed into binary values for increased efficiency of the processing; creating a new record having the transformed binary values of the plurality of attributes of the data instances in the cluster by combining the data instances in each cluster, the record being stored and maintained on a local machine to minimize network bandwidth requirements for efficient iterative accessing and maintaining of the record.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining, by one or more processors, a set of data instances collected from a plurality of organizations over a network) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including one more processors, a memory coupled to at least of the processors, a network interface, a set of computer program instructions, and nodes. These elements are broadly recited in the specification at, for example, paragraph [0043] which describes the nodes. “Referring now to Fig. 2, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of data instance processing in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-7, 9-14, and 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-7, 9-14, and 16-20 are abstract ideas and do not contain additional elements for consideration.
CLAIMS 2, 9, & 16 describes forming a value sequence based on the at least one record of the data instance. CLAIMS 3, 10, & 17 describe constructing for each of the data instances in each of the groups, a feature vector based on the at least one record of the data instance. CLAIMS 4, 11, & 18 describe constructing an element of the feature vector. CLAIMS 5 & 12 simply state that the first attribute is a clinical attribute. CLAIMS 6, 13, & 19 simply state that the set of data instances are patient instances.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner has withdrawn the rejection based on the newly amended claims.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 19 of the remarks, Applicant argues, “It is respectfully asserted that in addition to the improved and more efficient data processing discussed above, the claims now explicitly claim storing the transformed record locally to reduce network bandwidth requirements and provide for faster and more efficient access, which is statutory under 35 U.S.C. $101.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The instant claims access, evaluate, and modify information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of creating a new record having the transformed binary values, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation/processing, increased accuracy, faster access, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Other arguments merely rehash issues addressed in previous office actions and are incorporated herein. Thus, the rejection of the previous Office Action is maintained. A similar clarification in regards to the previous 35 U.S.C. 101 rejection has been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686